Citation Nr: 1702976	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  16-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard from October 1958 to May 1959.  He also served in various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard from September 1973 to June 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified at a videoconference hearing in September 2016, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  There is no contention or indication in the record that the Veteran's present right hip degenerative joint disease (DJD) was incurred or aggravated during active duty.

2.  There is no contention or indication in the record that he had a right hip injury incurred or aggravated during a period of INACDUTRA or ACDUTRA.

3.  The probative evidence of record does not show the Veteran's present right hip degenerative joint disease (DJD) preexisted periods of ACDUTRA; increased in severity beyond the natural progress of the disease during any period of ACDUTRA; nor that any worsening was caused by a period of ACDUTRA.  

CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1111, 1112, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.304, 3.306 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board.

The Board notes that the Appellant was also provided with a VA physician's medical opinion in October 2014 against the claim, although this opinion did not contain sufficient information to satisfactorily address the question at issue.  
Nonetheless, without establishing at least some indication of in-service aggravation of his present right hip degenerative joint disease, there is no reasonable possibility of substantiating his claim.  Indeed, a review of his National Guard service treatment records is unremarkable for any right hip-related complaints, treatment, or diagnoses, such that there is no indication of a pre-existing right hip disability, or increase in severity of any right hip disability from his periods of ACDUTRA, much less worsened beyond the natural progression of the disease.  As such, a remand for VA examination and medical nexus opinion is not warranted.  See Waters v. Shinseki, 601 F.3d 1274, 1277, 1278 (Fed. Cir. 2010).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

The Veteran seeks entitlement to service connection based on a history of many years of right hip pain due to "wear and tear" during National Guard service.  See October 2014 statement.  Specifically, the Veteran contends that he has a current right hip disability that was aggravated by over 30 years of service in the Army National Guard, including from repetitive stresses in physical training, and from duties in his equipment repair and infantryman roles, such as laying on his right side to work on various equipment and being in foxholes.  Board Hearing Transcript (Transcript), at 3-4.  Notably, he maintains that he was in physical training three to five days a week on his personal (non-military) time, outside of National Guard weekend drills, engaging in push-ups, sit-ups and running exercises, so as to be in shape.  Transcript, at 4-5.  

It is helpful to clarify the issue on appeal.  Initially, there is no contention or indication in the record that any hip disability was alternatively incurred or aggravated during his period of active duty from October 1958 to May 1959.  Further, there is no contention or indication that the Veteran might be entitled to service connection on a direct theory of service connection, as based on periods of National Guard ACDUTRA and INACDUTRA service.  Indeed, there is no indication of in-service incurrence, as his service treatment records are unremarkable for any complaint, treatment or diagnoses relating to his right hip.  Also, although arthritis is a chronic disease as defined by 38 C.F.R. § 3.309, the Veteran was not shown to have arthritis until many years after his period of active duty and the one year presumption for chronic diseases is not applicable to periods of ACDUTRA and INACDUTRA.  38 U.S.C.A. §§ 101 (24)(B), 1112, 1137; 38 C.F.R. §§ 3.6 (a), 3.307(a), 3.309; Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable."  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  Active military, naval, or air service includes any period of active duty or active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (21), (22), (23), (24), 106; 38 C.F.R. § 3.6 (a), (c), (d). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Upon review of the evidence of record, the Board must deny the appeal as based on the primary contention of aggravation of a right hip disability over many years of National Guard ACDUTRA and INACDUTRA service.  As a preliminary matter, the Veteran's service personnel records, including a National Guard retirement points history, confirm that he had many periods of both INACDUTRA and ACDUTRA while serving in the Army National Guard, from the years 1973 to 2000.

Concerning the first element of any service connection claim, the Veteran is shown to have a present right hip disability, diagnosed as mild to moderate degenerative joint disease (DJD/arthritis), in October 2014, by a VA physician upon X-ray testing and taking into account the Veteran's reported history of hip pain.  Shedden, 381 F.3d at 1163.  

Here, there is simply no possibility to establish service connection based upon INACDUTRA service.  For emphasis, service connection may be granted for disability resulting from injury, but not disease, incurred or aggravated in the line of duty while performing INACDUTRA.  38 U.S.C.A. § 101 (23), (24); 38 C.F.R. § 3.6 (a), (d).  The Veteran inasmuch admitted that he did not have an injury of his right hips during his National Guard service, but instead, that his right hip pain was a "repetitive-type thing."  Transcript at 15.  Therefore, the Veteran is precluded from establishing service connection for his present right hip DJD as based on aggravation during his period of INACDUTRA, since not based on aggravation of injury during INACDUTRA.  

The Board next considers the possibility that the Veteran's present right hip DJD was aggravated by periods of ADUTRA service.  

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, Veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  In other words, the presumption of soundness generally does not apply to a period of ACDUTRA (or INACDUTRA), unless a claimant had an entrance examination with no defects noted, prior to entering the period of ACDUTRA during which the injury or disease occurred.  The presumption of aggravation under 38 U.S.C.A. § 1153 also does not apply to ACDUTRA or INACDUTRA service.  Id.  

Establishing "Veteran" status based on aggravation during ACDUTRA is explained in Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  "Aggravated" under 38 U.S.C.A. § 101 (24) has the same meaning as "aggravated" under 38 U.S.C.A. § 1153 - "a preexisting injury or disease will be considered to have been aggravated by active . . . service, where there is an increase in disability during such service, unless there is specific finding that the increase is due to the natural progress of the disease."  Donnellan, 24 Vet. App. at 172-173.  Proving aggravation must include both elements:  1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease.  See id.  

Indeed, with respect to a claim for aggravation of a preexisting condition during ACDUTRA, because the "active military, naval, or air service" that, under 38 U.S.C.A. § 1153, is a prerequisite for benefits based on a theory of aggravation requires the aggravation to occur "in [the] line of duty" (38 U.S.C.A. § 101(24)(B)), the application of 38 U.S.C.A. § 101(24)(B) requires direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  

First, the probative evidence does not demonstrate that the Veteran's right hip disability preexisted any of his periods of ACDUTRA.  Concerning the Veteran's periods of ACDUTRA, when the Veteran re-entered National Guard service in 1973, he underwent an examination that year.  However, the 1973 enlistment examination does not make notation of any right hip disability.  In fact, the first documented diagnosis of a right hip disability was not until many years after service, by an October 2014 VA radiologist who diagnosed right hip DJD.  Therefore, the probative evidence does not demonstrate that the Veteran's right hip disability preexisted any of his periods of ACDUTRA.  In the absence of a preexisting right hip disability, there is no means for the Veteran to then establish aggravation of the right hip disability.  

Second, even accepting arguendo that the right hip DJD pre-existed service, there is no probative indication of any worsening of his right hip DJD beyond the natural progress of the condition during a period of ACDUTRA and that such worsening was also caused by any period of ACDUTRA.  A review of the National Guard service treatment records is unremarkable for any right hip-related complaints, treatment, or diagnoses, such that there is no indication of increase in severity of any right hip disability from his periods of ACDUTRA, much less worsened beyond the natural progression of the disease.  In fact, the service treatment records contain several periodic evaluations (September 1973, September 1976, August 1989, May 1993, November 1994, March 2000) in which the Veteran denied arthritis and "swollen or painful joints", and the examiners found "normal" clinical findings of the lower extremities and the "spine, other musculoskeletal" areas.  

In addition, there is no probative medical opinion evidence to support the notion that a permanent worsening of the right hip DJD occurred during the periods of ACDUTRA and that the worsening was caused by the periods of ACDUTRA.  

A VA radiologist, upon October 2014 X-ray testing of the hips, found there is no acute fracture or dislocation of the either hip and concluded, "there is age-related mild to moderate DJD in bilateral hips".  However, without explanation for why the disability is related to age, and not service, the Board assigns this opinion limited probative value.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, although not specifically addressing his right hip condition, the January 2015 VA spine examiner reported that the Veteran's providers diagnosed chronic generalized osteoarthritis involving all major joints in his body, and found this an age related degenerative process, whereas traumatic arthritis is more focal.  

The Veteran also submitted an August 2011 letter from his nurse practitioner that provides a medical opinion in support of his claim.  The nurse practitioner opined that with the many years of activity and physical training and preparation for the Army Physical Fitness Test, the strain on the Veteran's body definitely would have contributed to the right hip pain/discomfort he has today.  However, the Board also finds that the August 2011 nurse practitioner opinion lacks probative value, as it does not evidence understanding of VA benefits law regarding periods of ACDUTRA during National Guard service, is not supported by the record, and does not relate a history of pain to any specific, presently diagnosed right hip disability.  Specifically, the law does not consider training done outside of inactive duty for training or active duty for training to be considered as "in-service" injury.

The Board has considered the Veteran's lay statements in support of the notion that a right hip disability was aggravated by National Guard service.  In particular, the Veteran testified as to his long history of right hip pain from physical training and his various National Guard duties, which he has been competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  

Notwithstanding the foregoing, the Board also finds that any assertion made as to aggravation of his right hip disability to be incredible and without probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As mentioned, the service treatment records contain several periodic evaluations in which the Veteran denied arthritis or "swollen or painful joints".  For instance, in May 1993, he reported, "I am in good health" and denied "swollen or painful joints" and "arthritis".  Moreover, although he complained and sought treatment for another orthopedic problem of bilateral knee pain in July 1990 and of right shoulder pain in November 1991, it is notable that he did not also complain of right hip pain.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Also, the Veteran's statements asserting aggravation of a right hip disability are not competent.  While the Veteran may sincerely believe that his military service chronically aggravated his right hip disability, assessing the increase in severity of a disability is of a complex medical nature that in turn requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  It is worth pointing out that independent medical evidence is needed to support the notion that a pre-existing disability increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246   (1994).  Here, this required supporting medical evidence is not present. 

As for the Veteran's assertion that he was in physical training three to five days a week in his personal time, exclusive of National Guard service, this does not form a basis for establishing service connection.  Transcript, at 5.  Regretably, VA statutes and regulations do not provide a basis for the Board to grant service connection for the rigors of maintaining physicality for military service unless the disease was aggravated during the periods of ACDUTRA.  

In issuing this decision, the Board is extremely sympathetic toward the Veteran's claim and is deeply appreciative of his years of military service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In light of the above discussion, the Board concludes that the evidence does not support the claim for service connection for a right hip disability.  Because there is no doubt to be otherwise resolved, the appeal is denied.




ORDER

The claim for service connection for a right hip disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


